TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00123-CV



        James Allred; Wholearth Organic Composting, L.L.C.; Target Brush and
    Grinding, L.L.C.; JOH Investments, Ltd.; and JOH Associates, L.L.C., Appellants

                                              v.

                         Howard Hale and Cheryl Hale, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. GN600106, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellants James Allred; Wholearth Organic Composting, LLC; Target Brush

and Grinding, LLC; JOH Investments, Ltd.; and JOH Associates, LLC, have filed a motion to

dismiss their appeal. The motion is unopposed. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1). Appellees’ pending opposed motion to dismiss is dismissed as moot.




                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellants’ Motion

Filed: July 17, 2007